Name: 2000/691/EC: Commission Decision of 25 October 2000 amending Decision 97/467/EC drawing up provisional lists of third country establishments from which Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(2000) 3093) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  agricultural policy;  trade;  animal product
 Date Published: 2000-11-11

 Avis juridique important|32000D06912000/691/EC: Commission Decision of 25 October 2000 amending Decision 97/467/EC drawing up provisional lists of third country establishments from which Member States authorise imports of rabbit meat and farmed game meat (notified under document number C(2000) 3093) (Text with EEA relevance) Official Journal L 286 , 11/11/2000 P. 0037 - 0037Commission Decisionof 25 October 2000amending Decision 97/467/EC drawing up provisional lists of third country establishments from which Member States authorise imports of rabbit meat and farmed game meat(notified under document number C(2000) 3093)(Text with EEA relevance)(2000/691/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products and live bivalve molluscs(1), as last amended by Decision 98/603/EC(2), and in particular Article 21(1) and Article 7 thereof,Whereas:(1) Commission Decision 97/467/EC(3), as last amended by Decision 2000/496/EC(4), drew up provisional lists of third country establishments from which Member States authorise imports of rabbit meat and farmed game meats. The list of establishments drawn up by the aforementioned Decision does not include establishments producing ratite meat.(2) The list of third countries from which Member States are authorised to import ratite meat, the animal health conditions and veterinary certification required for import of this meat in the Community have recently been established.(3) Member States in accordance with the provisions of Decision 97/467/EC may until 1 October 2000 authorise establishments for import of ratite meat.(4) The date of 1 October 2000 shall be replaced by 30 April 2001 to allow for a list of third country establishments to be drawn up and the competent authorities of third countries to provide the Commission with the necessary health guarantees, and with a view to maintaining existing trade.(5) The measures provided for by this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1In Article 1(2a) of Decision 97/467/EC the date "1 October 2000" is replaced by "30 April 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 25 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 243, 11.10.1995, p. 17.(2) OJ L 289, 28.10.1998, p. 36.(3) OJ L 199, 26.7.1997, p. 57.(4) OJ L 200, 8.8.2000, p. 39.